Exhibit 10.6

 

Super LLC

420 Lexington Avenue, 7th Floor
New York, New York  10170

 

As of March 28, 2008

 

JPMorgan Chase Bank, N.A.

 

KeyBank National Association

270 Park Avenue

 

1200 Abernathy Road, Suite 1550

New York, New York 10017

 

Atlanta, Georgia 30328

 

 

 

Bank of America, N.A.

 

The Royal Bank of Scotland PLC

Hearst Tower

 

101 Park Avenue

214 North Tryon Street

 

New York, New York 10178

Charlotte, North Carolina 28255

 

 

 

 

 

Wachovia Bank, National Association

 

 

301 South College Street

 

 

Charlotte, North Carolina 28288

 

 

 

Re:          Amended and Restated Loan Agreement, dated August 1, 2007, by and
among Super LLC (the “Borrower”), certain guarantors thereto (the “Guarantors”),
the lenders party thereto (each, a “Lender”, and, collectively, the “Lenders”),
and JPMorgan Chase Bank, N.A., as agent for the Lenders (in such capacity, the
“Administrative Agent”, and together with the Lenders, the “Lender Parties”) (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”, and, collectively with all related agreements and ancillary
documents, the “Loan Documents”), and Letter Agreement, dated as of February 14,
2008, by and among the Borrower, the Guarantors, Centro GA America LLC and the
Lender Parties (the “Extension Agreement”)

 

Ladies and Gentlemen:

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Extension Agreement.

 

1.             Each of the Guarantors and the Super Entities, jointly and
severally, represent and warrant to the Lender Parties as follows:

 

(a) The Borrower and Centro NP (as defined in the Loan Agreement) have advised
the Lender Parties that, effective as of April 20, 2007, the property management
business of Centro NP was distributed to Centro New Plan Inc., the Class E
member of the Borrower, in accordance with the structure steps set forth on
Exhibit A hereto (the “Management Business Distribution”).  Said Exhibit A also
sets forth certain reimbursement payments which, as a result of the Management
Business Distribution,

 

--------------------------------------------------------------------------------


 

have been made and, from time to time from and after the date of this letter
agreement, will be made (the “Reimbursement Payments”).  The Reimbursement
Payments constitute actual and necessary costs and expenses in respect of
employment, general and administrative matters and the operation of properties
and relating to the property management business of Centro NP (which business
was distributed to Centro New Plan Inc. in connection with the Management
Business Distribution), in all cases allocated consistent with historical
business practices.  Such Reimbursement Payments have been, and will hereafter
be, in compliance with the Budget, and shall not exceed the permitted amounts
set forth therein.  In order to properly reflect the Management Business
Distribution, (i) Centro NP may be restating its financial statements for the
second and third quarters of 2007 (the “Centro NP Restatement”) and/or
(ii) Centro Properties Limited may be restating its financial statements (the
“CPL Financial Statements”) for periods ending on June 30, 2007 and December 31,
2007 (the “CPL Restatement” and, collectively with the Centro NP Restatement,
the “Restatements”).

 

(b) New Plan of Hillside Village, LLC (“Village Center Owner”) is a Super Entity
and the owner of Hillside Village Center (also known as Village Center),
Smithtown, New York (“Village Center”).  As of the date hereof, Village Center
is party to certain documents evidencing a mortgage loan with an outstanding
principal balance of  $3,999,324.41 and a stated maturity date of April 1, 2008
(the “Village Center Loan”).  Borrower will cause that portion of the proceeds
previously realized on account of the sale of the property commonly known as
Paseo del Norte, Albuquerque, New Mexico as is necessary to repay in full the
Village Center Loan (together with accrued and unpaid interest thereon as of the
date of repayment) to be distributed to Village Center, and Village Center will
use such proceeds to so repay in full the Village Center Loan and all interest
accrued thereon (the transactions described in this paragraph, collectively, the
“Village Center Transactions”).

 

(c) In furtherance of the delivery of the collateral to the Lender Parties as
required by Section 3(i) of the Extension Agreement (as such Section 3(i) is
amended and restated below by this letter agreement), the Borrower has,
concurrently with its execution and delivery of this letter agreement, caused
(a) title to the NP Residual Properties (as defined in said amended and restated
Section 3(i) of the Extension Agreement), other than the NP Residual Properties
owned by the Existing Property Owners (as defined below), to be transferred to
wholly-owned subsidiaries of certain Super Entities (the “New Property Owner
Subsidiaries”), (b) the shares, membership interests or limited partnership
interests, as applicable, of each of the New Property Owner Subsidiaries and the
seven other Super Entities that own NP Residual Properties (such other Super
Entities each owning only one NP Residual Property are referred to herein as the
“Existing Property Owners”) to be distributed/contributed to Centro NP Residual
Holding LLC and (c) the membership interests of Centro Preston Ridge Member LLC
(the owner of all of the membership interests of BPR Shopping Center, LLC) to be
distributed/contributed to Centro NP Residual Holding LLC and the loan documents
evidencing the Preston Ridge Facility to be amended or otherwise modified as
necessary to reflect such distribution/contribution and to continue in full
force and effect the liens of  the Lender Parties, as the lenders of the Preston
Ridge Facility, without

 

2

--------------------------------------------------------------------------------


 

interruption (the transactions described in this paragraph, collectively, the
“NP Residual Transactions”).

 

2.             The Management Business Distribution, the Reimbursement Payments,
the Village Center Transactions, the NP Residual Transactions and/or any other
facts, circumstances or actions described on Exhibit A are collectively referred
to herein as the “Restructuring Matters”.  Upon the effectiveness hereof in
accordance with paragraph 9 below, the Lender Parties hereby waive (A) any
default under the Loan Documents and/or the Extension Agreement, any Event of
Default and any Trigger Event, in each case, to the extent that any of the
Restructuring Matters or the Restatements (solely to the extent such
Restatements relate to the Management Business Distribution) constituted,
constitutes or may, when the same occurs or is taken in the future, will
constitute such a default, Event of Default or Trigger Event, provided that
(1) nothing contained herein is intended to nor shall it constitute the waiver
by the Lender Parties of any Trigger Event under Section 3(b)(iv) or
Section 3(d)(iii) of the Extension Agreement to the extent attributable to any
of the Restructuring Matters, the Restatements or otherwise, (2) no Centro
Entity or Super Entity shall provide (or offer to provide) any monetary
consideration or grant (or offer to grant) any collateral to the holders of the
Senior Notes (as defined in the Loan Agreement) in exchange for a waiver of any
default or event of default under the Senior Notes resulting from the
Restructuring Matters or the Restatements, and (3) such waiver is conditional
upon (x) the prior consent of Centro NP’s auditors to the Centro NP
Restatements, and (y) the CPL Restatement being in accordance with the email
from Paul Belcher of Centro Properties Group dated 28 March 2008 (11:51 p.m. on
March 27, 2008 in the U.S.) (the “Belcher Email”) and attached as Exhibit D
hereto, such that all material changes to the CPL Financial Statements are
properly described in the Belcher Email, and (B) the applicable terms and
provisions of the Loan Documents and/or the Extension Agreement to the extent
the same prohibit or restrict any of the Restructuring Matters or the
Restatements.

 

3.             By executing this letter agreement, each of the parties hereto
agrees and acknowledges, effective from and after the date hereof, as follows:

 

(i)            For the avoidance of doubt, the Extension Agreement shall be
deemed to include the waivers set forth in the January 14 Letter Agreement, and
such waivers remain in full force and effect;

 

(ii)           Section 3(i), Section 3(j) and Section 3(k) of the Extension
Agreement shall be amended and restated in their entirety, as set forth on
Exhibit B hereto, and an Exhibit M shall be added to the Extension Agreement,
said Exhibit M also as set forth on Exhibit B hereto;

 

(iii)          The Extension Agreement shall be amended to provide for the
addition of a new Section 3(q), which Section 3(q) shall provide as follows: 
“without the prior written consent of all of the Lender Parties (which consent
has not been provided as of the date hereof), with respect to any Super Entity
that is party to any property-level management contract contemplated to have
been transferred or subcontracted to Centro US Management Joint Venture 2, LP in

 

3

--------------------------------------------------------------------------------


 

connection with the Management Business Distribution, the remittance by any such
Super Entity of any payment on account of any management fees, commissions, or
any other similar payment(s), including those expressly subordinated pursuant to
the terms and provisions of any such contract(s)”;

 

(iv)          The Extension Agreement shall be amended to provide for the
addition of a new Section 3(r), which Section 3(r) shall provide as follows: 
“without the prior written consent of all of the Lender Parties (which consent
has not been provided as of the date hereof), the guaranty by Centro Super
Management Joint Venture 2, LLC of any of the obligations of any of the Centro
Entities under the Australian Credit Facility, the 2005 NPA, or the 2007 NPA, as
applicable)”;

 

(v)           Section 4(a)(iii) of the Extension Agreement shall be amended by
replacing “March 31” with “April 7”;

 

(vi)          Part II of Exhibit B of the Extension Agreement (i.e., the
schedule of Category 1 Additional Guarantees) shall be amended by adding thereto
the guaranty set forth on Exhibit C hereto, which guaranty shall constitute a
Category 1 Additional Guaranty;

 

(vii)         As used in the Extension Agreement (including as modified by
clause (ix) below) with respect to the sale of a property (including the sale of
a property that is not a Combined Pool Property, the sale of a Combined Pool
Property and a Permitted Property Sale), the term  “proceeds” shall be deemed to
mean the proceeds of the sale of the applicable property after satisfaction of
the outstanding principal amount of, premium or penalty, if any, and interest on
any mortgage indebtedness encumbering the applicable property that is required
to be paid under the terms of such mortgage indebtedness as a result of such
sale and net of reasonable and customary closing costs and expenses;

 

(viii)        Section 4(i)(x) of the Extension Agreement shall be amended by
replacing “Centro Entity” with “Relevant Centro Entity”; and

 

(ix)           Without limiting the definition thereof contained in
Section 4(m) of the Extension Agreement, a “Permitted Property Sale” shall also
include the sale, assignment or distribution of the properties listed below (the
“Additional Permitted Property Sales”) pursuant to proposals previously
submitted to, and approved by, the board of directors of CPT; provided, however,
any Additional Permitted Property Sale shall not constitute a Permitted Property
Sale if the gross sale price reflected in the corresponding proposal submitted
to, and approved by, the Board of Directors of CPT is reduced by an amount that
is greater than the lesser of (i) 5% of such gross sale price and (ii) $250,000.
 The proceeds of the Additional Permitted Property Sales shall not be subject to
the mandatory prepayment provisions set forth in Section 2.1.1(f) and
Section 2.4.2(a) of the loan agreement evidencing the Preston Ridge Facility
and/or Section 2(a) of the Extension Agreement prior to April 30, 2008; provided
that all proceeds of the

 

4

--------------------------------------------------------------------------------


 

Additional Permitted Property Sales shall be retained by the Company Entity that
sold the applicable property, and no portion of such proceeds shall be
transferred to any other entity or person prior to April 30, 2008.  The
properties subject to the Additional Permitted Property Sales are as follows:

 

1.             Austin Town Center, Austin, Minnesota (owned by Bradley Operating
Limited Partnership, an entity that is a subsidiary of Centro Saturn LLC – i.e.,
“Heritage”)  (sale price - $7,325,000);

 

2.             Yarbrough, El Paso, Texas (owned by CA New Plan Texas Assets,
L.P., a Super Entity)(sale price - $2,800,000);

 

3.             Socorro, Socorro, New Mexico (owned by CA New Plan Fixed Rate
Partnership, L.P., a Super Entity) (sale price - $5,500,000);

 

4.             Price Chopper Plaza, Rome, New York (owned by Centro NP, a Super
Entity)(sale price - $1,450,000); and

 

5.             Salmon Run Plaza, Watertown, New York (owned by Salmon Run Plaza
LLC, an entity that is a subsidiary of Centro Saturn LLC – i.e., “Heritage”)
(sale price - $12,000,000).

 

4.             The Borrower, the Guarantors, Centro GA America LLC and the
Lender Parties each hereby acknowledge and agree that this letter agreement
shall remain in full force and effect through and including the date of
expiration or termination of the Extension Agreement, as such Extension
Agreement may be further amended, supplemented or modified from time to time,
and shall terminate upon the expiration or termination of the Extension
Agreement.

 

5.             The Borrower and the Guarantors agree not to take or permit to be
taken any act or action to cause or that will cause Centro Super Management
Joint Venture 2, LLC to become obligated as a guarantor, surety or otherwise
with respect to any of the obligations of the applicable Centro Entities under
the Australian Credit Facility, the 2005 NPA, or the 2007 NPA.

 

6.             The Lender Parties hereby agree and consent to the conversion of
those certain equity notes issued by Centro Direct Property Fund and Centro
Direct Property Fund International (collectively, the “Equity Notes”), which
grant a direct or indirect interest to CPT Manager Limited, as responsible
entity for Centro Property Trust, in units of Centro Direct Property Fund and
Centro Direct Property Fund International, respectively (the “Equity Note
Conversion”).  The Equity Note Conversion shall be in accordance with the terms
and provisions of the Equity Notes.

 

5

--------------------------------------------------------------------------------


 

7.             Borrower and the Guarantors shall, and must ensure that each
Super Entity and their respective advisors shall, involve the Lender Parties and
their financial advisor and legal advisors in the restructuring efforts of the
Centro Entities and the Super Entities, including, but not limited to, the
evaluation and review process of any bids regarding the sale of assets or
broader equity recapitalization efforts.

 

8.             In consideration of the time and effort to be expended by each of
the Lender Parties in connection with the matters described in the Extension
Agreement and all amendments and modifications thereto (including, without
limitation, this letter agreement), the grant of the relief provided for
thereunder and hereunder and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower and each of the
Guarantors, the Borrower and each of the Guarantors, each on behalf of itself
and the other Super Entities and Centro Entities, respectively, and its and
their respective present and former agents, principals, officers, directors,
employees, attorneys, subsidiaries, parents, affiliated entities and predecessor
and successor firms (collectively, the “Releasors”), each hereby irrevocably and
unconditionally releases and forever discharges each Lender Party, its
respective affiliates and the officers, directors, employees, agents and
advisors of each Lender Party and its respective affiliates (collectively, the
“Indemnified Parties”) from any and all claims (“Claims”, which shall be defined
to include actions, causes of action, rights, debts, obligations, damages,
liabilities, losses, liens, fees, costs, expenses, assertions of lost revenues
or business opportunities, controversies, promises, and demands) in law or at
equity, known or unknown, ascertained or not ascertained, suspected or
unsuspected, that the Releasors ever had, now have, or shall or may have, solely
to the extent such Claims arise in connection with or concern any discussions,
meetings or information exchange contemplated under the Loan Agreement and/or
the Extension Agreement (including this letter agreement), through the date
hereof.  The provisions set forth in this paragraph 8 shall survive any
termination or expiration of the Extension Agreement.

 

9.             The parties hereto further acknowledge and agree that,
notwithstanding anything to the contrary set forth herein, the effectiveness of
this letter agreement shall be subject to satisfaction of the conditions
precedent that (a) the parties hereto shall have executed and delivered this
letter agreement, (b) each of the Other Bank/Noteholder Group Lenders shall have
executed a waiver letter similar to this letter agreement that is in form and
substance acceptable to the Lender Parties (the “Other Waiver Letter
Agreements”), (c) the relevant Super Entities and the relevant Centro GA
Entities shall have executed and delivered to each of the applicable U.S. Bank
Group Lenders, at the same time, the Security Instruments, the Payment
Guarantees and the Severed Notes (each term as defined in the Extension
Agreement unless the definition of such term has been amended and restated on
Exhibit B hereof) and all other ancillary documents related thereto that are
required to be delivered pursuant to the Extension Agreement (as amended by this
letter agreement), each of which shall have become valid, effective and
enforceable against each such Super Entity and Centro GA Entity in accordance
with their respective terms, and (d) the Lender Parties (as lenders under the
Preston Ridge Facility), BPR Shopping Center, LLC, the current guarantors under
the Preston Ridge Facility and Centro NP Residual Holding LLC shall have
executed and delivered an amendment to the loan agreement evidencing the Preston
Ridge Facility in

 

6

--------------------------------------------------------------------------------


 

form and substance satisfactory to the Lender Parties.  The Lender Parties
hereby agree that the execution and delivery by the Other Bank/Noteholder Group
Lenders and the applicable Centro Parties and/or Super Parties of the Other
Waiver Letter Agreements shall not constitute a Trigger Event under
Section 3(b) or any other provision of the Extension Agreement.

 

10.           The Borrower and the Guarantors agree and acknowledge that all of
the representations and warranties of the applicable Super Entities and the
Centro Entities contained in the Extension Agreement are true and correct in all
material respects on the effective date hereof immediately after giving effect
to this letter agreement, and all such representations and warranties are hereby
incorporated by reference and reaffirmed as if set forth fully and in their
entirety, with the same effect as though such representations and warranties had
been made on and as of the effective date hereof (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

 

11.           The Borrower and the Guarantors acknowledge and agree that the
Lender Parties have not been involved in any way with the Restatements or the
preparation of the financial statements of any of the Centro Entities or Super
Entities.  This letter agreement and the transactions contemplated under this
letter agreement (including, without limitation, the Restatements (if the same
were to occur)) shall constitute part of the Loan Agreement for purposes of
indemnification and the indemnification provisions provided therein shall extend
to this letter agreement and the transactions contemplated hereunder.  The
provisions of this Section 11 shall not limit the indemnification rights of any
party under the Loan Agreement.

 

12.           The respective counsel and advisors to each Lender Party shall
continue to receive payment in full of all invoiced costs, fees and expenses as
and when required pursuant to Section 1(e) of the Extension Agreement.

 

13.           Each of the parties hereto hereby represents and warrants that
each of the following statements is true, accurate and complete as to such party
as of the effective date of this letter agreement:

 

(a)           such party has carefully read and fully understood all of the
terms and conditions of this letter agreement;

 

(b)           such party has consulted with, or had a full and fair opportunity
to consult with, an attorney regarding the terms and conditions of this letter
agreement;

 

(c)           such party has had a full and fair opportunity to participate in
the drafting of this letter agreement;

 

(d)           such party is freely, voluntarily, knowingly and intelligently
entering into this letter agreement;

 

7

--------------------------------------------------------------------------------


 

(e)           in entering into this letter agreement, such party has not relied
upon any representation, warranty, covenant or agreement not expressly set forth
herein and in the Loan Agreement, the Extension Agreement and other documents
delivered in connection therewith;

 

(f)            this letter agreement has been duly authorized and validly
executed and delivered by such party and constitutes each such party’s legal,
valid and binding obligation, enforceable in accordance with its terms; and

 

(g)           such party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and has the full power
and legal authority to execute this letter agreement, consummate the
transactions contemplated hereby, and perform its obligations hereunder.

 

14.           The person or persons signing the letter agreement on behalf of
the Borrower and the Guarantors, respectively, is signing strictly in his/her
respective corporate capacity and not in an individual capacity.

 

15.           The execution, delivery and performance by the Super Entities and
the Guarantors, as applicable, of each such entity’s respective obligations
under and in connection with (a) the Restructuring Transactions, the
Restatements (if the same were to occur), and/or the Equity Note Conversion,
after giving effect to this letter agreement and the Other Waiver Letter
Agreements and (b) the Extension Agreement, as amended and/or modified by this
letter agreement, will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any encumbrance in
respect of any property of such entity or any of its subsidiaries under, and
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, memorandum and articles of association, regulations or
by-laws, or any other agreement or instrument to which such entity or any of its
subsidiaries is bound or by which such entity or any of its subsidiaries or any
of their respective properties may be bound or affected (including, without
limitation, the Other Bank/Noteholder Group Extension Agreements, as amended
and/or modified on or prior to the date hereof) other than the liens and
encumbrances required to be granted to Bank of America, the Administrative Agent
and KeyBank pursuant to the Extension Agreement, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator of governmental authority applicable
to such entity or any of its subsidiaries, (iii) violate any provision of any
statute or other rule or regulation of any governmental authority applicable to
such entity or any of its subsidiaries or (iv) contravene any of its constituent
documents.

 

16.           The Borrower and the Guarantors each hereby represent and warrant
that the execution and delivery of the Security Instruments (and the related
deliveries required to be provided, as set forth on Exhibit F of the Extension
Agreement), the Severed Notes and the Payment Guarantees, and the performance of
all obligations of the applicable Super Entities and/or the Centro Entities
party thereto including, without limitation, the payment by Borrower of all
mortgage and related tax obligations associated with the Security Instruments,
in each case as contemplated by the Extension

 

8

--------------------------------------------------------------------------------


 

Agreement (as amended by this letter agreement), shall not contravene, result in
any breach of, or constitute a default under any existing contractual or other
obligation of any of the Super Entities and/or the Centro Entities.

 

17.           This letter agreement may be executed in one or more counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed, shall constitute one and the same agreement.

 

18.           This letter agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights, and remedies of the
parties hereto shall be determined in accordance with such laws.

 

19.           The Extension Agreement shall be deemed to incorporate the terms
and provisions of this letter agreement.  The Borrower, the Guarantors and the
Lender Parties each acknowledge and agree that, other than as specifically
modified by this letter agreement, all of the terms and conditions of the Loan
Documents (including, without limitation, all obligations of the Guarantors with
respect thereto) and the Extension Agreement are hereby ratified and confirmed
and that the Loan Documents and the Extension Agreement each remain in full
force and effect as of the date hereof, and constitutes the legal, valid and
binding obligation, contract and agreement of the Borrower, the Guarantors,
Centro GA America LLC and the Lender Parties.   This letter agreement shall be
deemed to be a Loan Document.

 

[Signatures Pages Follow]

 

9

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

SUPER LLC, on behalf of itself and its
subsidiaries and affiliates

 

 

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

 

CENTRO PROPERTIES LIMITED

 

 

 

 

 

By:

/s/ Graham Goldie

 

Name: Graham Goldie

 

Title: Director

 

 

 

By:

/s/ Elizabeth Hourigan

 

Name: Elizabeth Hourigan

 

Title: Secretary

 

 

 

CPT MANAGER LIMITED, as Responsible
Entity of the CENTRO PROPERTY
TRUST

 

 

 

 

 

By:

/s/ Graham Goldie

 

Name: Graham Goldie

 

Title: Director

 

 

 

 

 

By:

/s/ Elizabeth Hourigan

 

Name: Elizabeth Hourigan

 

Title: Secretary

 

 

 

CENTRO GA AMERICA LLC

 

 

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED TO

THIS 28th DAY OF MARCH, 2008:

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Thomas M. Cosenza

 

 

Name: Thomas M. Cosenza

 

Title: Executive Director

 

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

Title: Senior Vice President

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Daniel P. Stegemoeller

 

 

Name: Daniel P. Stegemoeller

 

Title: Senior Banker

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ Gauri N. Ketcher

 

 

Name: Gauri N. Ketcher

 

Title: Senior Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Evander S. Jones, Jr.

 

 

Name: Evander S. Jones, Jr.

 

Title Director

 

--------------------------------------------------------------------------------